Judicial Dist. Court, 129 Nev., Adv. Op. 11, 294 P.3d 415, 417 (2013).
                 Accordingly, we
                                   ORDER the petition DENIED.




                                        Saitta




                 GibboTis                               Pickering



                 cc: Hon. Kathleen E. Delaney, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A    e